DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by da Costa [U.S. 8,174,372].
For claim 1, the device for providing feedback (Title: providing haptic feedback) taught by da Costa includes the following claimed subject matter, as noted, 1) the claimed sensor is met by the layered structure (No. 22) with a current sensor (No. 26) to sense an input signal corresponding to an input (Col. 5, Lns. 63-64: user presses on the top layer), and 2) the claimed controller is met by the power source controller (No. 28) configured to determine the input as at least one of a touch operation, press operation, or a swipe operation (Col. 11, Lns. 56-57: if a swiping action is detected) based on the input signal, and provide feedback (Col. 11, Lns. 57-58: control the power source to create a unique haptic effect) corresponding to the determination result.
For claim 2, one embodiment (Fig. 12) of da Costa can be a resistive or capacitive type touch screen device (Col. 14, Ln. 14) having a plurality of touch films (layered structure 192).  The reference also mentions electrostatic charge (Col. 7, Ln. 60) as a specific type of stimulus.
For claim 3, Figure 8 of da Costa depicts a user (No. 138) pressing on a top surface (No. 134) to bridge a distance formed by a spacing layer (No. 130) to contact a first conductive layer (No. 122) to a second conductive layer (No. 126) to produce a vibration in the actuation layer (No. 128; Col. 12, Lns. 24-26).
For claim 11, the method for providing feedback (Title: providing haptic feedback) taught by da Costa includes the following claimed steps, as noted, 1) the claimed sensing by a sensor is achieved using the layered structure (No. 22) with a current sensor (No. 26) to sense an input signal corresponding to an input (Col. 5, Lns. 63-64: user presses on the top layer), and 2) the claimed determining is achieved using the power source controller (No. 28) configured to determine the input as at least one of a touch operation, press operation, or a swipe operation (Col. 11, Lns. 56-57: if a swiping action is detected) based on the input signal, and provide feedback (Col. 11, Lns. 57-58: control the power source to create a unique haptic effect) corresponding to the determination result.
For claim 12, one embodiment (Fig. 12) of da Costa can be a resistive or capacitive type touch screen device (Col. 14, Ln. 14) having a plurality of touch films (layered structure 192).  The reference also mentions electrostatic charge (Col. 7, Ln. 60) as a specific type of stimulus.
For claim 13, Figure 8 of da Costa depicts a user (No. 138) pressing on a top surface (No. 134) to bridge a distance formed by a spacing layer (No. 130) to contact a first conductive layer (No. 122) to a second conductive layer (No. 126) to produce a vibration in the actuation layer (No. 128; Col. 12, Lns. 24-26).

Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al [US 2010/0053087].
For claim 1, the device for providing feedback taught by Dai (Title: tactile feedback) includes the following claimed subject matter, as noted, 1) the claimed sensor is met by the touch sensor (No. 100) configured to sense an input signal (Paragraph 13: sense the presence of an object contacting the dielectric layer) corresponding to an input, and 2) the claimed controller is met by the processor (No. 200) that can determine the input as at least one of a touch operation (Paragraph 21: contact is made with a particular location corresponding to a key) and provide feedback corresponding to the determination result (Paragraph 21: drives the piezoelectric element with a pattern that corresponds to the sensed location).
For claim 4, the dielectric layer (No. 102) of Dai may be a single or multiple layer structure (Paragraph 11); the haptic feedback in one embodiment (Paragraph 23) may include an associated sound that may be provided by integrated sonic devices.
For claim 11, the method for providing feedback taught by Dai (Title: tactile feedback) includes the following claimed subject matter, as noted, 1) the claimed sensor is met by the touch sensor (No. 100) configured to sense an input signal (Paragraph 13: sense the presence of an object contacting the dielectric layer) corresponding to an input, and 2) the claimed controller is met by the processor (No. 200) that can determine the input as at least one of a touch operation (Paragraph 21: contact is made with a particular location corresponding to a key) and provide feedback corresponding to the determination result (Paragraph 21: drives the piezoelectric element with a pattern that corresponds to the sensed location).
For claim 14, the dielectric layer (No. 102) of Dai may be a single or multiple layer structure (Paragraph 11); the haptic feedback in one embodiment (Paragraph 23) may include an associated sound that may be provided by integrated sonic devices.

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czelnik et al [U.S. 10,936,108].
For claim 1, the device for providing feedback (Title: haptic feedback) taught by Czelnik includes the following claimed subject matter, as noted, 1) the claimed sensor is met by the touch-sensitive display device (No. 2) configured to sense an input signal corresponding to an input (Col. 8, Ln. 12: senses at least one touch position), and 2) the claimed controller is met by the control device (No. 4) having a classification device (No. 10) that classifies the touch traces according to touch gestures (Col. 8, Lns. 16-17), and provides feedback using the actuator element (No. 3) when a first force threshold is exceeded (Col. 8, Lns. 36-38).
For claim 6, the Czelnik reference also includes a loudspeaker (No. 7) that provides audio feedback (No. 109); and senses at least a first threshold (No. 107; Figs. 11a and 11b) to actuate the feedback.
For claim 11, the method for providing feedback (Title: haptic feedback) taught by Czelnik includes the following claimed subject matter, as noted, 1) the claimed sensing is achieved using the touch-sensitive display device (No. 2) configured to sense an input signal corresponding to an input (Col. 8, Ln. 12: senses at least one touch position), and 2) the claimed determining is achieved using the control device (No. 4) having a classification device (No. 10) that classifies the touch traces according to touch gestures (Col. 8, Lns. 16-17), and provides feedback using the actuator element (No. 3) when a first force threshold is exceeded (Col. 8, Lns. 36-38).
For claim 16, the Czelnik reference also includes a loudspeaker (No. 7) that provides audio feedback (No. 109); and senses at least a first threshold (No. 107; Figs. 11a and 11b) to actuate the feedback.

Claims 1, 7, 10, 11, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blackburn et al [U.S. 6,157,372].
For claim 1, the device for providing feedback taught by Blackburn includes the following claimed subject matter, as noted, 1) the claimed sensor is met by the tactile operator (No. 44) having a touch pad (No. 46) to sense an input signal (touching, Fig. 3) corresponding to an input, and 2) the claimed controller is met by the control module (No. 52) configured to determine a swipe operation (Col. 3, Lns. 12-13), and provide feedback corresponding to the determination result (Fig. 2: activation of subprocesses including seat, window, radio, and HVAC subprocesses).
For claim 7, the controller of Blackburn is configured to amplify sound feedback (volume control No. 26) when the sensor senses that the input has a preset pattern (Col. 3, Lns. 14-15: touch patterns include more complex patterns).
For claim 10, the preset patterns found in Blackburn include letters to identify the corresponding subprocess (Col. 4, Lns. 56-62).
For claim 11, the method for providing feedback taught by Blackburn includes the following claimed subject matter, as noted, 1) the claimed sensing is achieved using the tactile operator (No. 44) having a touch pad (No. 46) to sense an input signal (touching, Fig. 3) corresponding to an input, and 2) the claimed determining is achieved using the control module (No. 52) configured to determine a swipe operation (Col. 3, Lns. 12-13), and provide feedback corresponding to the determination result (Fig. 2: activation of subprocesses including seat, window, radio, and HVAC subprocesses).
For claim 17, the controller of Blackburn is configured to amplify sound feedback (volume control No. 26) when the sensor senses that the input has a preset pattern (Col. 3, Lns. 14-15: touch patterns include more complex patterns).
For claim 20, the preset patterns found in Blackburn include letters to identify the corresponding subprocess (Col. 4, Lns. 56-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al in view of Bruwer et al [U.S. 9,209,803].
For claim 5, the Dai reference contains the claimed subject matter as found in the rejections of claims 1 and 4 above; however, there is no mention of determining a swipe operation when the sensor senses the touch operation is maintained in one of four orthogonal directions for a first time period.
Swiping actions can and have been detected in the prior art for some time, and the swipe switch taught by Bruwer includes an integrated circuit with a capacitive sensing based electronic switch.  The Bruwer reference uses a Capacitive Swipe Switch (CSS) to determine any or all of a direction of a swipe, speed of a swipe, length of a swipe, and repetition rate of swipes (Col. 7, Lns. 33-35).  Furthermore, the Bruwer reference detects and declares a swipe event dependent on parameters such as swipe time, pauses, direction, and repetition (Col. 16, Lns. 24-27).
The obvious advantage of the Bruwer reference is to prevent inadvertent activation of whatever is on the screen the user is trying to input (Col. 1, Lns. 29-31).  The reference even states that its main goal is to prevent inadvertent activation (Col. 2, Lns. 65-66).  And the input device of Dai may benefit from prevention of inadvertent activation as it too is meant to detect input by touch actions.  The Dai reference even uses capacitance (Paragraph 13) in order to detect a touch operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a swiping action in a certain direction in a certain amount of time in the Dai reference to prevent accidental or inadvertent activation of a function, thereby increasing reliability of the input device.
For claim 15, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 5 above.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al in view of Lee et al [U.S. 10,956,017].
For claim 8, the Blackburn reference includes the claimed subject matter as described in the rejection of claims 1 and 7 above; however, there is no mention of performing the touch operation in a preset order.
Performing different touch operations in input devices has been taught in the prior art, and the Lee reference includes a mobile terminal that could be mobile or mounted in vehicles (Col. 2, Lns. 14-17) or other portable configurations.  Said terminal also includes a user input unit (No. 130) that could be a key or a touchpad (Col. 4, Lns. 47: static pressure or capacitance).  One important aspect of the Lee reference is to discern (Fig. 3) whether a certain sequence of touch actions have been detected, such as a touch and drag or a touch, hold, and drag (Nos. S5 and S8).  If one of these sequences are detected, a certain change (Nos. S7 and S10) are executed.
The main advantage of the Lee reference is to increase the functionality of the terminal (Col. 2, Lns. 24-29) and provide an efficient interface to the various functions provided.  And the Blackburn reference, with its mounting in a vehicle, would be well served by a sequence introduced by Lee as many different subprocesses need to be addressed and activated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a touch operation in a preset order in Blackburn for the purpose of increasing the functionality of the terminal and providing an efficient interface to the user.
For claim 9, one of the steps (No. S11) of Lee is a simultaneous touch operation.
For claim 18, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 8 above.
For claim 19, one of the steps (No. S11) of Lee is a simultaneous touch operation.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al [US 2013/0268847] detects a drag operation in an e-book.
Cheong et al [US 2015/0293592] provides haptic information management.
Hunt et al [U.S. 9,971,441] presents a touch sensitive system with haptic feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
4/27/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687